Citation Nr: 1012059	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  04-04 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability rated as 60 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to January 
1991.  Evidence shows that in compliance with an Air Force 
Board for Correction of Military Records Memorandum in April 
1998, the Veteran's records were corrected to show that in 
January 1991 his name was placed on the Temporary Disability 
Retired List and in January 1996 he was permanently retired 
by reason of physical disability.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St.  Petersburg, Florida, that continued a 60 percent rating 
for a service-connected lumbar spine disability.  This matter 
also arises from a January 1997 rating decision that denied a 
TDIU rating.

The Veteran appeared at a hearing before the undersigned in 
May 2006.  In October 2006 and August 2008, the Board 
remanded the case for additional development.  The requested 
development has been completed.  No further action is 
necessary to comply with the remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The lumbar spine disability is not productive of 
ankylosis of the spine or moderately severe incomplete 
paralysis of the left lower extremity sciatic nerve.

2.  The Veteran's service-connected lumbar spine condition is 
rated 60 percent disabling, depressive disorder is rated 30 
percent disabling, and erectile dysfunction is rated 
noncompensably disabling; the service-connected disabilities 
have a combined rating of 70 percent.  

3.  The service-connected disabilities do not preclude the 
Veteran from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 60 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic 
Codes 5292, 5295 (prior to September 26, 2003); Diagnostic 
Code 5293 (prior to September 23, 2002, and before September 
26, 2003); Diagnostic Codes Diagnostic Code 5243 (effective 
September 26, 2003).

2.  The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in December 2001, December 2004, 
April 2006, November 2006, January 2008, and December 2008; 
and rating decisions in January 1997 and September 2002; and 
statements of the case in December 2003, and April 2008; and 
supplemental statement of the case in April 2008.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claims, evidence considered, 
pertinent laws and regulations, and reasons for the decision.  
VA made all efforts to notify and to assist the appellant 
with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the July 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
With any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59 (2009).

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).  The Board will also consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Increased Rating for Lumbar Spine Disability

A January 1991 rating decision granted service connection for 
a back condition, to include herniated lumbar disc with leg 
pain, and assigned a 20 percent disability rating effective 
January 10, 1991, under Diagnostic Code 5293.  In October 
2000, the RO increased the Veteran's disability rating to 60 
percent, effective May 30, 1995.  The Veteran submitted a 
claim for a higher rating in December 2001.  The RO granted a 
100 percent temporary disability rating based on surgical or 
other treatment necessitating convalescence from January 18, 
2002, to May 1, 2002.  

The Veteran contends that he is entitled to a rating higher 
than 60 percent for a service-connected lumbar spine 
disability.  In statements and at hearing, the Veteran 
claimed to suffer from left foot drop with absent ankle 
reflex, debilitating back spasms, bilateral sciatic nerve 
damage resulting in gait disturbance, bowel and bladder 
problems, numbness and tingling of the left lower extremity, 
and sexual dysfunction.  

A July 2001 MRI of the lumbar spine revealed mild 
degenerative changes at L3-4, L4-5, L5-S1; suggestion of 
posterior annular tear at L3-4, without evidence of frank 
disc herniation; right L4-5 annular bulge; and left L5-S1 
paracentral and lateral annular bulge.  X-rays revealed 
spondylosis at L4-5.  A private MRI in September 2001, showed 
degenerative changes at the lower three mobile interspaces, 
most pronounced at L4-5.  There was a very mild focal 
epidural extension apparently of hemangiona into the central 
spinal canal posterior to the body of L1 on the right at the 
level and slightly below the level of the pedicle.  There was 
a slight deformity of the thecal sac, and broad based mild 
annular disc bulging at L5-S1 lateralizing to the left with 
foraminal narrowing.  There was no evidence of compressive 
phenomenon.  Clinical treatment notes in November 2001 
contained complaints of low back pain radiating to the left 
lower extremity, and occasionally to the right lower 
extremity.  Onset of pain was determined to be a July 2001 
injury.  In January 2002, the Veteran reported re-injuring 
his back when the doors of a monorail closed on him crushing 
his back.  

The Veteran underwent L5-S1 microdiscectomy.  The diagnosis 
on discharge was lumbar disk disease with left S1 
radiculopathy.  The Veteran was released to return to work as 
of May 1, 2002, by Dr. A.D. who indicated that the Veteran 
had been under his care since November 2001.  The Veteran was 
placed on bending, lifting, prolonged standing, sitting, and 
walking restrictions.  Private treatment notes show post-L5 
laminotomy with a left L5-S1 radiculopathy and contained a 
finding that the Veteran's back condition was steadily 
improving.  In March 2002, left leg radiculopathy was 
initially reported as intermittent, and thereafter the 
Veteran indicated that it decreased, the pain was gone, and 
there was only some mild aching sensation in the left thigh.  
Motor and sensory functions were noted as grossly intact 
throughout.  In August 2002, the Veteran complained of 
continuing back discomfort and difficulty working.  He was 
advised to switch medication.  

On VA examination in September 2002, the Veteran complained 
of chronic low back pain, radicular pain in both legs, 
pinprick paresthesia of the left leg, giving out of the left 
leg, weakness, stiffness on movement, and flare-ups in pain 
with weather changes and physical activity.  Flare-ups of 
pain were described as 10/10 lasting from three to 12 hours 
and requiring complete bed rest with severe limitations.  The 
Veteran provided a treatment history of nonsteroidal 
inflammatory agents, steroid injections, medication, and 
surgery.  The Veteran related an improvement on his radicular 
symptoms following surgery.  The examiner observed that the 
Veteran used a cane for ambulation.  The Veteran reported 
working for the Social Security Administration (SSA).  His 
work was flexible and did not require him to perform physical 
activities.  He stated that he was able to perform his job 
satisfactorily although his activities of daily living were 
severely affected.  

On range of motion examination, the Veteran refused to flex 
or extend the lumbar spine due to fear of damage to the 
spine.  He was able to bend laterally to 10 degrees, 
bilaterally, and rotate to 5 degrees bilaterally, with 
significant pain on extreme movement.  There was tenderness 
of the paraspinal region on palpitation, as well as a well-
healed 4 centimeter midline linear surgical scar.  There were 
no postural abnormalities or fixed deformities of the spine 
and musculature was normal.  On neurologic examination, 
strength of the lower extremities was 5/5.  The right leg had 
2+ reflexes in the ankle and patella.  Pinprick and 
propioception were normal.  The Veteran refused to perform 
hip flexion due to back pain.  Dorsiflexion of the left foot 
was 5/5, plantar flexion 4/5, there was decreased pinprick 
sensation in the left leg.  Proprioception was intact.  
Reflexes were 2+ in the left knee ad 1+ in the left ankle.  
There was left calf atrophy, and approximately 10 percent 
decrease in muscle bulk compared to the right calf.  Motor 
examination was normal with the exception of decreased 
strength of the left foot.  The examiner diagnosed chronic 
low back, hip, buttock and left leg pain, along with neuritic 
left S1 radiculopathy.  

A June 2004 MRI of the lumbar spine revealed spondylitic disc 
bulging and facet osteoarthropathy contributing to neural 
foraminal stenosis from L3-4 to L5-S1.  In August 2004, the 
Veteran reported that due to an work injury to his back, he 
had been unable to work for six months.  In August 2004, Dr. 
A.M. noted bilateral back and leg pain due to an injury with 
a broken chair at work.  Dr. A.M. reported that the Veteran 
had reached maximum improvement and was permanently disabled 
since June 30, 2004.  He placed the Veteran under 
restrictions for prolonged sitting, standing, or walking.  

In a statement in January 2005, Dr. A.M. reported treating 
the Veteran for chronic severe low back pain with muscle 
spasms and bilateral sciatic nerve pain.  He reported a 
diagnosis of herniated nucleus pulposus of the lumbar disk 
spaces at L3-4, L4-5, and L5-S1, with disc disk desiccation 
at all levels.  Dr. A.M. reported that prior to the January 
2001 surgical procedure, the Veteran was unable to ambulate 
without assistive devices.  Dr. A.M. stated that the 
Veteran's condition would progressively worsen and he 
considered the Veteran totally disabled due to the severity 
and scope of his condition.  Dr. A.M noted that the Veteran 
continued to work to support his family, despite his medical 
condition.  

A July 2006 private MRI revealed chronic changes at L4-5 and 
L5-S1 with diffuse disc bulging at L5-S1 posteriorly to the 
left of the midline and possibly making contact with L5 nerve 
root, bilaterally, as well as the proximal aspect of the L1 
nerve root on the left.  Clinical correlation was 
recommended.  The MRI also found osteoarthritis of the 
posterior facets at L4-5 and L5-S1, and likely a very small 
perineural cyst at the level of L3 on the right.  Post-
gadolinium imaging demonstrated no enhancement of the right 
L3 nerve root, confirming that was most consistent with a 
perineural cyst.  

On VA examination in September 2006, the examiner reviewed 
the evidence of record and noted that the diagnosis reported 
by Dr. A.M. in the January 2005 statement was not supported 
by the evidence of record.  Specifically, the diagnosis was 
inconsistent with the findings of the MRI report in July 
2004.  With regard to Dr. A.M.'s statement, the examiner 
further noted that prior to the January 2001 surgical 
procedure, there was no evidence that the Veteran was unable 
to ambulate without assistive devices.  The Veteran used a 
cane for walking and a back brace for support of the lumbar 
spine.  The Veteran was able to drive.  He worked 40 hours a 
week.  The Veteran denied lost time from work in the 
preceding year due to his low back.  

On examination, there was straightening of the lumbar 
lordosis and bilateral paraspinous lumbar spasm.  Forward 
flexion was to 30 degrees, extension was to 20 degrees, 
bilateral bending was to 20 degrees, and bilateral axial 
rotation was to 20 degrees, with reported pain and stiffness 
on all ranges of motion.  Although repetitive motion exercise 
was not performed, the Veteran reported increased weakness, 
fatigue, pain, and incoordination after repetitive motion.  
The diagnosis was lumbar intervertebral disc syndrome and 
left lower S1 radiculopathy.  

On genitourinary examination, the Veteran reported burning 
sensation, a weak urinary stream, and dribbling, but denied 
incontinence.  The Veteran complained of rectal dysfunction 
described as increased back pain while sitting on a commode 
causing hesitancy of the beginning of bowel movement.  He 
denied fecal leakage, anal sphincter laxity, or involuntary 
bowel movements.  He complained of loss of erection.  An 
examination of the penis revealed no abnormalities.  The 
examiner diagnosed erectile dysfunction at least as likely as 
not caused by narcotics, as opposed to the lumbar spine 
disability.  The examiner explained that the anatomic 
findings of the lumbar spine on MRI would not have caused 
erectile dysfunction.   

A private MRI report in May 2007 found degenerative disc 
disease at L3-4 with mild disc bulge, which mildly effaced 
the thecal sac; L4-5 degenerative disc disease, in addition 
to a circumferential chronic bulge, there was superior 
extension of a small amount of disc material to the right of 
the midline, surrounded by granulation tissue and impinging 
on the ventral right aspect of the thecal sac, compatible 
with a small disc herniation; and previous surgery at L5-S1 
with moderate enhancing post-surgical scar surrounding the 
thecal sac and left S1 nerve root, and some foraminal 
stenosis along with a mild disc bulge.

On VA examination in February 2008, the Veteran was diagnosed 
with herniated nucleus pulposus at L5-S1.  The examiner found 
no evidence of left foot drop or any bowel or bladder 
dysfunction.  Muscle spasm or guarding was not observed.  
There was tenderness over the lumbar spine, which the 
examiner determined was responsible for the Veteran's 
antalgic gait.  The Veteran reported a total of 120 days of 
incapacitating episodes in the previous 12 months.  Flexion 
was to 45 degrees, extension was to 15 degrees, right lateral 
flexion was to 15 degrees, and left lateral flexion was to 20 
degrees.  He had full bilateral rotation to 30 degrees.  
There was pain on motion with no additional loss of motion on 
repetitive use.  Lasegue's sign was positive bilaterally.  
The examiner found no ankylosis of the thoracolumbar spine.  
There was decreased sensation at the top of the left foot and 
posterior left leg at the Lf-S1 root distribution.  There was 
some motor dysfunction in the left great toe extension at the 
deep peroneal nerve evaluated as 4/5 strength.  On clinical 
evaluation there was no evidence of right lumbar 
radiculopathy in terms of sensory or motor function.  The 
examiner determined that the relation between the service-
connected lumbar spine disability incurred in service and the 
post-service back injuries could not be resolved without 
resorting to speculation.  

VA and private clinical treatment notes in 2007 and 2008, 
show complaints of severe back pain.  In July 2008 the 
Veteran reported an inability to work between March and May 
due to numbness of the legs from the waist down.  The Veteran 
continued to take medication for the pain.  He had also been 
treated with epidural injections with some relief.  

An August 2007 rating decision granted service connection for 
erectile dysfunction and assigned a noncompensable rating 
effective February 7, 2005.  The Veteran was also granted 
entitlement to special monthly compensation for loss of use 
of a creative organ.

An April 2008 MRI revealed postsurgical changes at L5-S1 with 
left foramina bulging but no nerve root compression; and 
shallow central protrusion at L3-4 with minimal canal 
narrowing.  There was also a question as to the presence of 
small ventral disc fragments at L4-5.  However, based on the 
axial and sagital post-contrast images, there was no definite 
nerve root impingement noted.  

On VA examination in July 2009, the Veteran complained of 
increased urinary urgency, but denied bowel or bladder 
incontinence.  He did not have problems with activities of 
daily living.  The Veteran ambulated with a cane.  He denied 
flare-ups of pain, exacerbations, or physician ordered bed 
rest in the previous 12 months.  

On examination, dorsalis pedis pulse was 2+ bilaterally.  
There was decreased sensation of the left lower extremity in 
a nondermatomal distribution on the dorsal aspect of the 
foot, the plantar aspect of the foot, anteromedial and 
anterolateral aspect of the leg, and the anterior aspect of 
the thigh.  Otherwise, he was fully sensate in the right 
lower extremity.  He had 5/5 strength in all muscle groups.  
He had a downing Babinski and a negative straight leg raise 
bilaterally.  Deep tendon reflexes were symmetric.  There was 
no clonus bilaterally.  The Veteran was mildly tender over 
the lumbar spine on palpitation.  There was no evidence of 
spasms or weakness.  Flexion was to 30 degrees, extension was 
to 10 degrees, lateral flexion and rotation were to 20 
degrees bilaterally.  Combined range of motion was 120 
degrees.  Repetitive motion of the spine did not result in 
additional limitation of motion.  The examiner noted that the 
Veteran was capable of achieving more range of motion and 
that the symptoms were out of proportion and magnified during 
the examination.  There was no evidence of unfavorable 
ankylosis.  The diagnosis was residuals of a lumbar strain, 
with laminectomy and discectomy, secondary to degenerative 
disc disease.  The examiner opined that due to the Veteran's 
back pain, he would probably have difficulty working in an 
environment that required a lot of prolonged standing, heavy 
lifting, and bending.  He could, however, work sitting down 
and using his arms.  

The normal findings for range of motion of the lumbar spine 
are flexion to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees, and rotation to 30 degrees.  38 C.F.R. 
§ 4.71a, Plate V (2009).

Since the Veteran filed his claim for increase in December 
2001, the criteria for evaluating disabilities of the spine 
have been revised twice, once, effective September 23, 2002, 
and again effective September 26, 2003.  Amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change, but must apply both criteria to the period after the 
effective date of the regulatory change and determine which 
is more favorable to the claimant.  VAOPGCPREC 3-00 (Apr. 10, 
2000), 65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The Veteran's lumbar spine disability is currently rated 60 
percent under Diagnostic Codes 5293 and 5243 for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a (2003-2009).

Before September 23, 2002, under Diagnostic Code 5293 
(intervertebral disc syndrome), the maximum schedular rating 
was 60 percent.  As a 60 percent is already assigned, a 
higher rating is not possible under the version of Diagnostic 
Code 5293 before September 23, 2002.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Before September 26, 2003, limitation of motion of the lumbar 
spine was rated under Diagnostic Code 5292.  Under Diagnostic 
Code 5292, the maximum schedular rating for limitation of 
motion of the lumbar spine was 40 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  As a 60 percent is 
already assigned, a higher rating is not available under 
Diagnostic Code 5292 as in effect before September 26, 2003.  
In addition, no higher rating is warranted under the criteria 
for rating spine disabilities in effect prior to September 
26, 2003, because the evidence does not show unfavorable 
ankylosis or any vertebral fracture.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (2003).

Between September 23, 2002, and before September 26, 2003, 
the criteria for intervertebral disc syndrome under 
Diagnostic Code 5293 were revised.  Under Diagnostic Code 
5293, after September 23, 2002 and before September 26, 2003, 
disc syndrome could be rated by combining separate ratings 
for chronic orthopedic and neurological manifestations, or 
rated on the basis of the total duration of incapacitating 
episodes, whichever method resulted in a higher rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  However, the 
highest available rating for incapacitating episodes was 60 
percent.  Therefore, a higher rating is not warranted based 
on incapacitating episodes.

For orthopedic manifestations, the highest available rating 
for limitation of motion of the lumbar spine, assigned when 
severe limitation was shown, was 40 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  No ankylosis or 
vertebral fracture was shown, so a higher rating for 
orthopedic manifestations would not be warranted.

As for neurological manifestations, in rating peripheral 
nerve injuries and their residuals, attention should be given 
to the site and character of the injury, the relative 
impairment and motor function, trophic changes, or sensory 
disturbances. 38 C.F.R. § 4.120 (2009).  Disability from 
neurological disorders is rated from 10 to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function. With partial loss of use of one or more extremities 
from neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a (2002-2009).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2002-2009).

For paralysis of the sciatic nerve, a 10 percent rating is 
warranted for mild incomplete paralysis.  A 20 percent rating 
is warranted for moderate incomplete paralysis.  A 40 percent 
rating is warranted for moderately severe incomplete 
paralysis.  A 60 percent rating is warranted for severe 
incomplete paralysis with marked muscular atrophy.  An 80 
percent rating is warranted for complete paralysis; the foot 
dangles and drops, no active movement possible of muscles 
below the knee, flexion of knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002-2009).

The evidence shows that the Veteran has been diagnosed with 
neurologic involvement on only the left side, which has been 
diagnosed with left sciatic radiculopathy.  Therefore, in 
order to establish a rating higher than 60 percent based on a 
combination of ratings for orthopedic and neurological 
manifestations, the evidence would have to show at least 
moderately severe incomplete paralysis of the sciatic nerve.  
That 40 percent rating, combined with 40 percent for severe 
limitation of lumbar spine motion would result in a rating 
greater than 60 percent.  38 C.F.R. § 4.25 (2009).  
Therefore, the Board will examine the evidence to determine 
whether moderately severe incomplete paralysis of the sciatic 
nerve is shown.

The medical evidence shows complaints of low back pain 
radiating to the left lower extremity, and occasionally to 
the right lower extremity.  The Veteran has also complained 
of pinprick paresthesia of the left leg, giving out of the 
left leg, weakness, stiffness on movement, tingling 
sensation, and flare-ups in pain with weather changes and 
physical activity.  In January 2002, the Veteran underwent 
L5-S1 microdiscectomy.  The diagnosis on discharge, was 
lumbar disk disease with left S1 radiculopathy.  In March 
2002, left leg radiculopathy was initially reported as 
intermittent, and thereafter he indicated that it decreased, 
the pain was gone, and there was only some mild aching 
sensation in the left thigh.  Motor and sensory functions 
were noted as grossly intact throughout.  

On VA examination in September 2002, strength of the lower 
extremities was 5/5.  The right leg had 2+ reflex in the 
ankle and patella, pinprick and proprioception were normal.  
Dorsiflexion of the left foot was 5/5, plantar flexion 4/5, 
there was decreased pinprick sensation in the left leg.  
Proprioception was intact.  Reflexes were 2+ in the left knee 
ad 1+ in the left ankle.  There was left calf atrophy, and 
approximately 10 percent decrease in muscle bulk compared to 
the right calf.  Motor examination was normal with the 
exception of decreased strength of the left foot.  The 
examiner diagnosed chronic low back, hip, buttock, and left 
leg pain, along with neuritic left S1 radiculopathy.  

A July 2006 private MRI found chronic changes at L4-5 and L5-
S1, with diffuse disc bulging at the level of L5-S1 
posteriorly to the left of the midline possibly making 
contact with L5 nerve root bilaterally and the proximal 
aspect of the L1 nerve root on the left.

In a statement in January 2005, Dr. A.M. reported treating 
the Veteran for chronic severe low back pain with muscle 
spasms, and bilateral sciatic nerve pain.  He reported a 
diagnosis of herniated nucleus pulposus of the lumbar disk 
spaces at L3-4, L4-5, and L5-S1, with disc disk desiccation 
at all levels.  However, on VA examination in September 2006, 
the examiner reviewed and summarized the evidence of record 
and noted that the diagnosis reported by Dr. A.M. in the 
January 2005 statement was not supported by the evidence of 
record.  Specifically, his diagnosis was inconsistent with 
the findings of the MRI report in July 2004.  On examination, 
there was straightening of the lumbar lordosis and bilateral 
paraspinous lumbar spasm.  

A private MRI report in May 2007, revealed degenerative disc 
disease at L3-4, with mild disc bulge, which mildly effaced 
the thecal sac; L4-5 degenerative disc disease, with a 
circumferential chronic bulge and superior extension of a 
small amount of disc material to the right of the midline, 
surrounded by granulation tissue and impinging on the ventral 
right aspect of the thecal sac, compatible with a small disc 
herniation; and previous surgery at L5-S1, with moderate 
enhancing post-surgical scar surrounding the thecal sac and 
left S1 nerve root, with some foraminal stenosis along with a 
mild disc bulge.

On VA examination in February 2008, Lasegue's sign was 
positive bilaterally.  There was decreased sensation at the 
top of the left foot and posterior left leg at the Lf-S1 root 
distribution.  There was some motor dysfunction in the left 
great toe extension at the deep peroneal nerve evaluated as 
4/5 strength.  On clinical evaluation there was no evidence 
of right lumbar radiculopathy in terms of sensory or motor 
function.  

An April 2008 MRI revealed postsurgical changes at L5-S1 with 
left foramina bulging but no nerve root compression; and 
shallow central protrusion at L3-4 with minimal canal 
narrowing.  There was also a question on the presence of 
small ventral disc fragments at L4-5.  However, based on the 
axial and sagital post-contrast images, there was no definite 
nerve root impingement noted.  

On VA examination in July 2009, dorsalis pedis pulse was 2+ 
bilaterally.  There was decreased sensation of the left lower 
extremity in a nondermatomal distribution on the dorsal 
aspect of the foot, the plantar aspect of the foot, 
anteromedial and anterolateral aspect of the leg, and the 
anterior aspect of the thigh.  Otherwise, he was fully 
sensate in the right lower extremity.  He had 5/5 strength in 
all muscle groups.  He had a downing Babinski and a negative 
straight leg raise bilaterally.  Deep tendon reflexes were 
symmetric.  There was no clonus bilaterally.  

The Board finds no evidence of any diagnosed neurologic 
disability of the right sciatic nerve.  Although the Veteran 
complained of pain to his private physician, the VA 
examination contained no findings of any neurologic 
disability of the right lower extremity.  The Board finds 
those examinations more persuasive because of their number 
and the extensive testing conducted to rule out any right 
lower extremity neurologic disorder.  Therefore, the Board 
finds that no rating is warranted for any right lower 
extremity neurologic disorder.

The evidence show complaints of pain and sensory disturbances 
in the left lower extremity.  Pinprick testing shows 
nondermatomal distribution of numbness.  The September 2002 
VA examination found atrophy of the left calf with 
approximately 10 percent decrease in muscle bulk compared to 
the right calf.  The Veteran reported improvement since his 
surgery.  Numerous subsequent examinations have not shown any 
atrophy of the right calf.  The evidence shows preserved 
reflexes and strength in the left extremity.  Therefore, the 
Board finds that the overwhelming weight of the evidence 
shows that the Veteran's left lower extremity complaints 
equate to no more than moderate incomplete paralysis of the 
sciatic nerve.  While there was one finding of atrophy 
shortly after the Veteran's surgery and convalescence, the 
evidence does not otherwise show any organic involvement.  
Therefore, the Board finds that the incomplete paralysis is 
not more than moderate.

In the absence of moderately severe or worse incomplete 
paralysis of the sciatic nerve, the combination of the 
separate ratings for chronic orthopedic manifestation, 40 
percent for severe limitation of motion and 20 percent for 
moderate incomplete paralysis of the sciatic nerve, does not 
exceed the already assigned 60 percent rating under 
Diagnostic Code 5293.  38 C.F.R. § 4.25 (2009).

Effective September 26, 2003, the criteria for rating 
intervertebral disc syndrome based on the total duration of 
incapacitating episodes were incorporated into the Formula 
for Rating Intervertebral Disc Syndrome, and the maximum 
rating remained at 60 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Formula for Rating Intervertebral Disc Syndrome 
(2009).  However, as a 60 percent is already assigned, a 
higher rating is not possible under the Formula for Rating 
Intervertebral Disc Syndrome based on incapacitating 
episodes, as in effect from September 26, 2003.

Diagnostic Code 5243 also provides that intervertebral disc 
syndrome may be rated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, except for unfavorable ankylosis of the entire 
spine, which has not been found at any time during the appeal 
period, there is no other rating assignable higher than 60 
percent.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2009).

With spine disabilities, any associated objective 
neurological abnormalities, including bowel and bladder 
impairment are to rated separately under the appropriate 
Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1) (2009).

The Veteran has complained of bowel and bladder incontinence, 
and left foot drop.  However, there is no objective medical 
evidence, to include post-service treatment records and VA 
examinations, that contain findings of bowel and bladder 
incontinence, or left foot drop.  On VA examination in 
September 2006, the Veteran reported burning sensation, a 
weak urinary stream and dribbling, but denied incontinence.  
He also reported rectal dysfunction described as increased 
back pain while sitting on a commode causing hesitancy of the 
beginning of bowel movement.  He denied fecal leakage, anal 
sphincter laxity, or involuntary bowel movements.  Similarly, 
on VA examination in February 2008 and July 2009, the Veteran 
complained of increased urinary urgency, but denied bowel or 
bladder incontinence, and the examiner found no evidence left 
foot drop. 

With respect to the Veteran's complaints of erectile 
dysfunction, service connection is in effect for erectile 
dysfunction, secondary to medication, and the Veteran has 
been granted entitlement to special monthly compensation for 
loss of use of a creative organ.  The only diagnostic code 
specifically addressing erectile dysfunction is Diagnostic 
Code 7522.  The Board can find no other diagnostic code that 
would be more appropriate in rating the Veteran's disability.  
Diagnostic Code 7522 provides that deformity of the penis 
with loss of erectile power is rated 20 percent disabling, 
and the adjudicator is to review for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 
4.115b (2009).  Thus, two distinct criteria are required for 
a compensable rating; loss of erectile power and deformity of 
the penis.  While the evidence shows that the Veteran suffers 
from some erectile dysfunction, there is no evidence of 
deformity of the penis.  In fact examination has shown his 
penis to be normal.  Accordingly, there is no evidence of 
record that the Veteran's erectile dysfunction should be 
assigned a compensable schedular rating under Diagnostic Code 
7522.  38 C.F.R. § 4.115b (2009).  

The General Rating Formula for Diseases and Injuries of the 
Spine provide a rating of 40 percent for less than 30 percent 
flexion of the lumbar spine.  A higher rating is not 
warranted for orthopedic spinal disability in the absence of 
ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2009).  In the absence of 
moderately severe incomplete paralysis with marked atrophy of 
the sciatic nerve, the criteria for a 60 percent rating based 
on objective neurological abnormalities have not been met.  
38 C.F.R. § 4.25 (2009).  The Board has already examined the 
Veteran's left sciatic radiculopathy and determined that no 
more than moderate incomplete paralysis of the sciatic nerve 
is shown.  Therefore, the Board finds that a higher rating is 
not warranted.

As the preponderance of the evidence is against a rating 
higher than 60 percent for a lumbar spine disability under 
the applicable Diagnostic Codes and revisions during the 
pendency of the appeal, the Board finds that the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for a rating.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected 
disability are inadequate.  That is accomplished by comparing 
the level of severity and symptomatology of the service-
connected disability with the established criteria.  38 
C.F.R. § 3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's lumbar spine 
disability reasonably describe the Veteran's disability level 
and symptomatology, and provide for higher ratings for 
additional or more severe symptoms, which have not been 
shown.  Therefore the disability pictures are contemplated by 
the Rating Schedule, and the assigned schedular ratings are 
adequate.  While the Veteran has had some hospitalization for 
his lumbar disability, the evidence does not show frequent 
hospitalization.  In addition, he has already been assigned a 
temporary total rating during one period of surgery and 
convalescence.  While the evidence shows some interference 
with employment, the evidence does not show a marked 
interference, beyond that contemplated by the already 
assigned 60 percent rating.  The evidence shows that the 
Veteran continues with long-term employment with the same 
employer and has maintained that employment.  Consequently, 
the Board finds that referral for extraschedular 
consideration is not warranted.  38 C.F.R. § 3.321(b)(1) 
(2009).

Total Disability Rating

The Veteran contends that he is entitled to a TDIU rating.  
He submitted his claim in August 1996. 

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure or 
follow a substantially gainful occupation.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  Consideration may be given to 
the Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (2009).

It is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  38 C.F.R. § 4.16(b) (2009).

The Veteran's service-connected lumbar spine condition is 
rated 60 percent disabling, depressive disorder is rated 30 
percent disabling, and erectile dysfunction is rated 
noncompensably disabling; the service-connected disabilities 
have a combined rating of 70 percent.  Therefore, the Veteran 
thus meets the percentage criteria of 38 C.F.R. § 4.16(a).  
The remaining question before the Board therefore is whether 
the Veteran is unemployable solely by reason of his service-
connected disabilities, taking into account his educational 
and occupational background. 

A review of the record reveals that the Veteran completed 
four years of high school and two years of college prior to 
1996.  In 1996, the Veteran denied being employed since 
service.  On VA spine examination in September 1996, he 
indicated that he was a part-time student studying health 
care administration, and in January 2006, he reported that he 
had successfully obtained a bachelor's degree in health 
services administration.  The evidence shows that some time 
prior to May 2002, the Veteran became employed fulltime at 
the Social Security Administration (SSA), and has remained 
employed in that capacity.  On VA examination in September 
2002, the Veteran reported working for SSA.  Reportedly, his 
work duties do not require him to perform physical 
activities.  

While Dr. A.M. has opined that the Veteran's service-
connected lumbar spine disability renders him totally 
disabled, the Board finds that opinion is outweighed by the 
medical evidence of record, to include the findings and 
opinions of other VA examiners and the fact that the Veteran 
has been continuously employed full time with the same 
employer for almost 10 years.

On VA spine examination in September 1996, the examiner noted 
that the Veteran's severe incapacitating pain was 
inconsistent with the objective examination and radiographic 
findings.  The examiner concluded that the Veteran would not 
be likely to return to work in any capacity requiring heavy 
lifting, prolonged walking, stooping, carrying heavy objects, 
or bending.  However, he was capable of work full time on a 
sedentary basis, such as computer work.  

After the Veteran underwent L5-S1 microdiscectomy in January 
2002, he was released to return to work as of May 1, 2002, by 
Dr. A.D. who indicated that the Veteran had been under his 
care since November 2001.  The Veteran was placed on bending, 
lifting, prolonged standing, sitting, and walking 
restrictions.  The Board notes that a 100 percent temporary 
disability rating based on surgical or other treatment 
necessitating convalescence was granted from January 18, 
2002, to May 1, 2002.  

On examination in September 2006, the Veteran related working 
40 hours a week.  He stated that he had not lost time from 
work in the preceding year due to his low back condition.  In 
July 2008 the Veteran reported an inability to work between 
March and May due to numbness of the legs from the waist 
down.  On VA examination in July 2009, the examiner noted 
that the Veteran was capable of achieving more range of 
motion that shown on examination and that symptoms were out 
of proportion and magnified during the examination.  The 
examiner opined that due to the Veteran's back pain, he would 
probably have difficulty working in an environment that 
required a lot of prolonged standing, heavy lifting, and 
bending.  He could, however, work sitting down and using his 
arms.  The Veteran reported that he continued to be employed 
with SSA.

In deciding this appeal, the Board must weigh the evidence.  
The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons are stated.  
Furthermore, while the Board is not free to ignore the 
opinion of a treating physician, neither is it required to 
accord it substantial weight.  Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Among the factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

The probative value or evidentiary weight to be attached to a 
medical opinion is within the Board's province as finder of 
fact.  The guiding factors in evaluating the probative value 
of a medical opinion include whether the opinion is based 
upon sufficient facts, which may include a review of medical 
literature; and whether the opinion applied valid medical 
analysis to the significant facts of the case in order to 
reach the conclusion submitted in the opinion.  Nieves-
Rodriguez, 22 Vet. App. 295 (2008).  The probative value of a 
medical opinion is generally based on the relative merits of 
the analytical findings, and the probative weight of a 
medical opinion may be reduced if the physician fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

The favorable evidence consists of the opinion from Dr. A.M. 
who in August 2004 noted bilateral back and leg pain due to 
an injury with a broken chair at work and determined that the 
Veteran had reached maximum improvement and was permanently 
disabled since June 30, 2004.  He placed the Veteran under 
restrictions for prolonged sitting, standing, or walking.  
Thereafter in a statement in January 2005, Dr. A.M. reported 
treating the Veteran for chronic severe low back pain with 
muscle spasms and bilateral sciatic nerve pain.  He reported 
a diagnosis of herniated nucleus pulposus of the lumbar disk 
space at L3-4, L4-5, and L5-S1 with disc disk desiccation at 
all levels.  Dr. A.M. reported that prior to the January 2001 
surgical procedure, the Veteran was unable to ambulate 
without assistive devices.  Dr. A.M. stated that the 
Veteran's condition would progressively worsen and he 
considered the Veteran totally disabled due to the severity 
and scope of his condition.  Dr. A.M noted that the Veteran 
continued to work to support his family, despite his medical 
condition.

However, it is apparent that the basis for the opinion 
expressed by Dr. A.M. in January 2005, is not supported by 
the evidence of record.  Specifically, the VA examiner in 
September 2006, following a detailed review and summary of 
the evidence of record, noted that the diagnosis reported by 
Dr. A.M. in January 2005 statement was not supported by the 
evidence of record.  The examiner indicated that the 
diagnosis was inconsistent with the findings of the MRI 
report in July 2004.  Additionally, in contradiction with the 
statement made by Dr. A.M., the examiner found that there was 
no evidence that prior to the January 2001 surgical procedure 
the Veteran was unable to ambulate without assistive devices.  
As the opinions of the VA examiners were expressed as more 
than mere conclusions and were based on a detailed analysis 
of the evidence of record, and as the VA physicians provided 
a rationale in reaching the conclusions, the Board finds that 
the opinions of the VA examiners have more probative value, 
which can be weighed against the contrary evidence of record.

With regard to the effect of the Veteran's mental health 
condition on his ability to remain gainfully employed, the 
evidence shows that in August 2003, the Veteran complained of 
depression.  He was reportedly working and stated that he 
enjoyed work.  In August 2004, the Veteran stated that he did 
not want to stop working.  The assessment was depressive 
disorder, not otherwise specified.  Clinical treatment notes 
in March 2005 and May 2005 contain complaints of depression, 
feelings of sadness, crying spells, difficulty concentrating, 
and irritability.  He denied suicidal or homicidal ideation.  
The clinician noted that the Veteran's mood was sad and his 
affect was depressed and anxious.  Speech was normal.  
Insight and judgment were fair.  The diagnosis was depression 
due to significant back injury.  His Global Assessment and 
Functioning (GAF) score in August 2004, January 2006, and 
September 2007, was 60, which reflected moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Diagnostic and 
Statistic Manual of Mental Disorders, Fourth Edition (DSM- 
IV).  In November 2008, the Veteran complained of increased 
symptoms of depression.  

On VA mental disorders examination in June 2009, the Veteran 
reported that he had been employed full time with the same 
employer for the past 10 years.  He related reduced 
efficiency at work when depressed and missing two and half 
weeks of work in the previous year due to mental health 
problems.  The examiner diagnosed major depressive disorder 
and assigned a GAF score of 60.  The examiner opined that the 
Veteran's mental disorder was not productive of total 
occupational and social impairment.  The examiner explained 
that the Veteran's symptoms did not result in deficiencies in 
his judgment, mood, work, family relations, or thinking.  
There was reduced reliability and productivity due to 
symptoms of his mental disorder.

After a thorough review of the record, the Board that the 
competent evidence of record does not show that the Veteran's 
service-connected disabilities preclude his securing or 
following a substantially gainful occupation.  The Board 
finds that the medical opinions of the VA examiners, along 
with the fact that the Veteran has been employed and 
continues to be employed full time with the same employer, 
constitute competent evidence that the service-connected 
disabilities, namely the lumbar spine disability, erectile 
dysfunction, and depression, alone or combined, have not 
rendered the Veteran unable to secure or follow a 
substantially gainful occupation.  Therefore, the Board 
concludes that the competent evidence of record weighs 
against a finding that the Veteran is unable to obtain or 
retain any form of substantially gainful employment due 
solely to the severity of his service-connected disabilities.

The Board recognizes that the Veteran has problems with his 
service-connected disabilities and that those disabilities 
make it difficult for him to work and disqualify him from 
certain jobs, such as those requiring heavy lifting and 
prolonged standing.  However, that disability is reflected in 
the current combined 70 percent rating.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  Moreover, while his service-
connected disabilities may cause some economic 
inadaptability, that also considered in the assigned rating.

The Board is sympathetic to the Veteran's contentions that he 
is no longer able to work due to his service-connected 
disabilities.  However, there is no indication that those 
disabilities standing alone, when considered in association 
with his educational attainment and occupational background, 
render him unable to secure or follow a substantially gainful 
occupation.  Rather, the evidence in this case indicates that 
the Veteran is capable of working in sedentary capacity and 
has worked at the same employer for 10 years.  The Board 
therefore concludes that this case presents no unusual or 
exceptional circumstances that would justify a referral of 
the total rating claim to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  There 
is no evidence of anything out of the ordinary, or not 
average, in the Veteran's situation.  His service-connected 
conditions may affect his abilities to some degree, but there 
is no evidence that he is unable to perform any type of 
substantially gainful employment specifically as a result of 
these conditions.  The evidence does not show that the 
Veteran's service-connected disabilities alone preclude his 
obtaining or maintaining employment.  The Veteran already 
receives a 70 percent combined disability rating, which 
reflects the impairment of his employability occasioned by 
his service-connected disabilities.

As the preponderance of the evidence is against the claim of 
entitlement to TDIU, and in the absence of any evidence of 
unusual or exceptional circumstances beyond those is 
contemplated by the assigned schedular disability ratings, 
the Board finds that the preponderance of the evidence is 
against the claim for TDIU and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

An increased rating for a lumbar spine disability, currently 
rated as 60 percent disabling, is denied.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


